DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 08/12/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 7, 11, 17, and 20 have been amended.
	The 35 USC § 101 rejection to claim 20 has been withdrawn in view of the amendments received 08/12/2021.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 08/12/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 08/12/2021


Regarding independent claim(s) 1, 11, and 20:

Applicant’s arguments (Remarks, Page 10: ¶ 3-8), filed 08/12/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Lodato et al. (US PGPUB No. 20180350134 A1) fails to teach the subject matter of “… identify a first direction of the target device based on the identified type of the target device”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Lodato et al. (US PGPUB No. 20180350134 A1), in view of Jiang et al. (US PGPUB No. 20210103776 A1), and further in view of Stauber et al. (US PGPUB No. 20200111267 A1).

Applicant’s arguments (Remarks Page 11: ¶ 1), filed 08/12/2021, with respect to the rejection(s) of claim(s) 11 and 20 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 11's and claim 20's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2-10 and 12-19:

Applicant’s arguments (Remarks Page 11: ¶ 2), filed 08/12/2021, with respect to the rejection(s) of claim(s) 2-10 and 12-19 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 11, and 20 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1:

Applicant argues (Remarks, Page 10, ¶ 2), “… that Lodato does not teach or suggest at least the above highlighted features of claim 1 for at least the following reasons.”
The Examiner disagrees. Applicant’s arguments fail to the teachings of the prior art within the combination. Wherein, Applicant fails to view the teaches of class predictions as illustrated within Fig. 2B within Jiang et al. corresponding to the (newly amended) subject matter identifying a product type of the target device from the three-Jiang; the object classifier module 108D can evaluate each proposal and determine a classification (e.g., a type, a class, a group, a category, etc.) of the candidate object in the proposal [¶ 0048 and ¶ 0073], as illustrated within Fig. 2B; wherein, object detection involves classification techniques [¶ 0036-0038, ¶ 0051, ¶ 0053, ¶ 0056]). Thus, Applicant fails to view the combination of Lodato et al. in view of Jiang et al. as a whole.
Therefore, Applicant fails to provide clear differences between the applied prior art and the argued claimed subject matter.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim(s) 11-20 and 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato et al., US PGPUB No. 20180350134 A1, hereinafter Lodato, in view of Jiang et al., US PGPUB No. 20210103776 A1, hereinafter Jiang, and further in view of Stauber et al., US PGPUB No. 20200111267 A1, hereinafter Stauber.

	
Regarding claim 11, Lodato discloses an electronic device for acquiring virtual object data in augmented reality (Lodato; a VR content rendering system (i.e. electronic device) for acquiring virtual object data in AR [¶ 0032, ¶ 0034-0035, and ¶ 0037-0038], as illustrated within Fig. 1; wherein, hardware and/or software is/are facilitated [¶ 0044 and ¶ 0047]; moreover, computer device [¶ 0158], as illustrated within Fig. 22), the electronic device comprising: 
a memory storing one or more instructions (Lodato; the system (i.e. electronic device), as addressed above, comprising a storage facility (i.e. memory) storing one or more instructions [¶ 0032-0033 and ¶ 0045]; moreover, computer memory comprising computer-implemented instructions [¶ 0160-0161 and ¶ 0164]; moreover, CRM [¶ 0155-0157]); and 
a processor configured to execute the one or more instructions (Lodato; the system (i.e. electronic device), as addressed above, comprising a rendering facility (i.e. processor) configured to execute the one or more instructions [¶ 0032-0033 and ¶ 0047-0048]; moreover, computer processor executing computer-implemented instructions [¶ 0160-0161 and ¶ 0164]; moreover, CRM [¶ 0155-0157]) to: 
identify at least one component of a target object from three-dimensional image data corresponding to the target object (Lodato; the rendering facility (i.e. processor), as addressed above, configured to identify at least one component of a target object from 3D image data corresponding to the target object [¶ 0050-0053 and ¶ 0058]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] associated with an object [¶ 0035]; still further, a component corresponding to a face/surface), the at least one component being exposed to a view from outside of the target object (Lodato; the at least one component, as addressed above, being exposed to a view from outside of the target object [¶ 0049-0052], as illustrated within Fig. 2), identify a type of the target object from the three-dimensional image data corresponding to the target object (Lodato; description (i.e. type, shape, geometry) of the target object from the 3D image data corresponding to the target object [¶ 0055-0057 and ¶ 0139-0140]), identify a first direction of the target object based on the identified type of the target object (Lodato; identify a 1st  direction of the target object based on the identified description (i.e. type, shape, geometry) of the target object [¶ 0059, ¶ 0074-0075, and ¶ 0096]; wherein, capture device is directed [¶ 0041 and ¶ 0043]; and wherein, one or more surfaces of an object are detected and analyzed [¶ 0061-0062, ¶ 0064, and ¶ 0066]), and acquire virtual object data for representing an appearance of the target object based on the at least one component and the first direction (Lodato; acquire mesh (i.e. virtual object) data for representing an appearance of the target object based on the at least one component and the 1st direction [¶ 0060-0062 and ¶ 0139-0140]; wherein, a 2D mesh forms a 3D mesh [¶ 0063-0064 and ¶ 0066-0068]).
Lodato fails to explicitly disclose a target device; and to:
identify a product type of the target device from the three-dimensional image data corresponding to the target device, identify a first direction of the target device based on the identified type of the target device.
	However, Jiang teaches a target device (Jiang; a target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]); and
identify a product type of the target device from the three-dimensional image data corresponding to the target device (Jiang; identify a product type of the target device from the 3D image data corresponding to the target device [¶ 0048 and ¶ 0073], as illustrated within Fig. 2B), identify a first direction of the target device based on the identified data of the target device (Jiang; identify a 1st direction/pose of the target device based on the data of the target device [¶ 0034, ¶ 0038, ¶ 0061, and ¶ 0115]; such that, recognition can be made regardless the pose [¶ 0036 and ¶ 0041] in relation with trained/training data [¶ 0065,  ¶ 0067-0068, and ¶ 0092]), and acquire virtual object data for representing an appearance of the target device based on the at least one component and the first direction (Jiang; acquire virtual object data for reconstruction (i.e. representing an appearance) of the target device implicitly  based on the at least one component and the 1st direction/pose [¶ 0014, ¶ 0034, and ¶ 0064-0065], given training data [¶ 0036, ¶ 0065, ¶ 0067-0068, and ¶ 0092]; moreover, generating 3D models [¶ 0005]; wherein, Cartesian space data is associated with reconstruction [¶ 0070-0073]).
Lodato and Jiang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato, to incorporate a target device; and to: identify a product type of the target device from the three-dimensional image data corresponding to the target device, identify a first direction of the target device based on the identified data of the target device, and acquire virtual object data for representing an appearance of the target device based on the at least one component and the first direction (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]).
	Lodato as modified by Jiang fails to explicitly disclose to: identify a first direction of the target object based on the identified type of the target object.
	However, Stauber teaches to: identify a first direction of the target object based on the identified type of the target object (Stauber; identify an orientation (i.e. 1st direction) of the target object based on the classification (i.e. identified type) of the target object [¶ 0050-0051 and ¶ 0053]; moreover, classification vectors [¶ 0008-0009], and classification in relation with characteristics [¶ 0049 and ¶ 0053]).
Lodato in view of Jiang and Stauber are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang, to incorporate to: identify a first direction of the target object based on the identified type of the target object (as taught by Stauber), in order to provide an improved object detection/recognition of diverse objects while reducing computational complexes (Stauber; [¶ 0011-0014]).

Regarding claim 12, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the three-dimensional image data comprises computer-aided design (CAD) data (Lodato; the 3D image data, as addressed within the parent claim(s), comprises computer-aided design data corresponding to color data, depth data, and/or metadata [¶ 0051-0053], as illustrated by Fig. 2; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], and/or metadata [¶ 0045 and ¶ 0053]).  

Regarding claim 13, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the processor is further configured to execute the Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to: 
arrange the target object and at least one virtual light source in a virtual space based on the three-dimensional image data (Lodato; rendering facility (i.e. processor), as addressed above, to arrange the target object and at least one ray (i.e. virtual light) source in a virtual space based on the 3D image data [¶ 0061-0063], as illustrated by Figs. 5-7), and identify a component reached by light emitted from the at least one virtual light source (Lodato; identify a component reached by ray/light emitted from the at least one ray (i.e. virtual light) source [¶ 0061-0063], as illustrated by Figs. 5-7; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with an object face/surface [¶ 0050-0053 and ¶ 0058]), from among a plurality of components included in the target object, as the at least one component (Lodato; as the at least one component from among a plurality of components included in the target object [¶ 0050-0053 and ¶ 0058]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more ray casted faces/surfaces [¶ 0061-0063]).
Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 14, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 13, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
rotate the at least one virtual light source about a virtual line passing through the target object as a central axis (Lodato; rendering facility (i.e. processor), as addressed above, to pivot/rotate the at least one ray (i.e. virtual light) source about a virtual line passing through the target object as a central axis [¶ 0061-0063], as illustrated by Figs. 5-7), and identify the component reached by the light emitted from the at least one virtual light source while the at least one virtual light source is rotating (Lodato; identify the component reached by the ray/light emitted from the at least one ray (i.e. virtual light) source while the at least one ray (i.e. virtual light) source is pivoting/rotating  [¶ 0061-0063], as illustrated by Figs. 5-7; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with an object face/surface [¶ 0050-0053 and ¶ 0058]), from among the plurality of components included in the target object, as the at least one component (Lodato; as the at least one component from among the plurality of components included in the target objects [¶ 0050-0053 and ¶ 0058]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more ray casted faces/surfaces [¶ 0061-0063]).
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 15, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 13, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
move another component that is movable from among the plurality of components included in the target object (Lodato; rendering facility (i.e. processor), as addressed above, to move another component that is movable from among the plurality of components included in the target object [¶ 0105-0107]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with an object face/surface [¶ 0050-0053 and ¶ 0058]), and identify the component reached by the light emitted from the at least one virtual light source reaches while other component is moved, as the at least one component, from among the plurality of components included in the target object (Lodato; identify the component reached by the ray/light emitted from the at least one ray (i.e. virtual light) source reaches [¶ 0061-0063] while (the) other component is moved from among the plurality of components included in the target object as the at least one component [¶ 0105-0107]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more object faces/surfaces [¶ 0050-0053 and ¶ 0058]; wherein, data analysis and/or manipulation is independent and can work in combination).  
Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 16, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 13, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
set a component weight corresponding to the at least one component (Lodato; rendering facility (i.e. processor), as addressed above, to set one or more vertices (i.e. component weight) corresponding to the at least one component [¶ 0055-0057]; wherein, a projection of the vertices determines shape [¶ 0058 and ¶ 0060] in relation with depth values [¶ 0062-0064]; additionally, indicators [¶ 0079-0081]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more object faces/surfaces [¶ 0050-0053 and ¶ 0058]), and identify a size of the virtual object data based on the at least one component and the set component weight (Lodato; identify a size of the virtual object data based on the at least one component and the set one or more vertices (i.e. component weight) [¶ 0055-0057]; wherein, the vertices determines shape/size [¶ 0058 and ¶ 0060] utilizing with depth values [¶ 0062-0064]; furthermore, a component corresponding to 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more object faces/surfaces [¶ 0050-0053 and ¶ 0058]).  

Regarding claim 17, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
obtain a database including information about a preset type of the target object and a main direction corresponding to the preset type of the target object (Lodato; rendering facility (i.e. processor), as addressed above, to obtain a server/database including information about a preset description (i.e. type, shape, geometry) of the target object and a main direction corresponding to the preset description (i.e. type, shape, geometry) of the target object [¶ 0111-0113]; wherein, the server/DB streams [¶ 0117-0118] 2D color data [¶ 0036 and ¶ 0120], depth data [¶ 0037-0038], metadata [¶ 0045, ¶ 0053, and ¶ 0121]; moreover, server stored data file [¶ 0121, ¶ 0124-0126, and ¶ 0135]), match the preset type of the target object included in the database with the identified type of the target object (Lodato; duplicate/match the preset description (i.e. type, shape, geometry) of the target object included in the server/DB with the identified description (i.e. type, shape, geometry) of the target object [¶ 0117-0118 and ¶ 0128]; wherein, description (i.e. type, shape, geometry) of the target object from the 3D image data corresponding to the target object [¶ 0055-0057 and ¶ 0139-0140]; moreover, file data [¶ 0122 and ¶ 0135] associated with configured color, depth, and meta data [¶ 0119-0121]), and identify the first direction of the target object based on a result of the matching (Lodato; identify the 1st direction of the target object [¶ 0059, ¶ 0074-0075, and ¶ 0096] based on a result of the duplication/matching [¶ 0117-0118 and ¶ 0120-0121]; wherein, capture device is directed [¶ 0041 and ¶ 0043]; and wherein, one or more surfaces of an object are detected and analyzed [¶ 0061-0062, ¶ 0064, and ¶ 0066]; moreover, data file [¶ 0121, ¶ 0124-0126, and ¶ 0135] configured with meta data [¶ 0045 and ¶ 0053]). 
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]); and to:
obtain a database including information about a preset product type of the target device and a main direction corresponding to the preset product type of the target device (Jiang; obtain a database [¶ 0050 and ¶ 0058-0060] including information about a preset product type of the target device [¶ 0048-0049] and a main direction corresponding to the preset product type of the target device [¶ 0038, ¶ 0061, ¶ 0065, and ¶ 0067-0068]; moreover, training pose generation [¶ 0092]), match the preset product type of the target device included in the database with the identified product type of the target device (Jiang; match the preset product type of the target device included in the database with the identified product type of the target device [¶ 0038, ¶ 0061, ¶ 0065, and ¶ 0067-0068]; moreover, matching new data with initial data [¶ 0067 and ¶ 0076-0078]; moreover, training images [¶ 0094-0095]; wherein, training data is included in the DB [¶ 0050 and ¶ 0058-0060]), and identify the first direction of the target object based on a result of the matching (Jiang; identify the 1st direction/pose (i.e. DoF) of the target object based on a result of the matching [¶ 0076-0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device; and to: and obtain a database including information about a preset product type of the target device and a main direction corresponding to the preset product type of the target device, match the preset product type of the target device included in the database with the identified product type of the target device, and identify the first direction of the target object based on a result of the matching (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 18, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 17, wherein the processor is further configured to execute the Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to: 
set a direction weight corresponding to the first direction (Lodato; rendering facility (i.e. processor), as addressed above, to set one or more vertices (i.e. direction weight) [¶ 0055-0057] corresponding to the 1st direction [¶ 0060-0062 and ¶ 0139-0140]; wherein, one or more surfaces of an object are detected and analyzed [¶ 0061-0062, ¶ 0064, and ¶ 0066]; moreover, indicators [¶ 0079-0081] and data file [¶ 0121, ¶ 0124-0126, and ¶ 0135] configured with meta data [¶ 0045 and ¶ 0053]), and determine a size of the virtual object data based on the direction weight (Lodato; determine a size of the virtual object data based on the one or more vertices (i.e. direction weight) [¶ 0055-0057]; wherein, the vertices determines shape/size [¶ 0058 and ¶ 0060] utilizing with depth values [¶ 0062-0064]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053]).
Stauber further teaches a first direction (Stauber; an orientation (i.e. 1st direction) of the target object [¶ 0049-0051 and ¶ 0053]; moreover, classification vectors [¶ 0008-0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang, to incorporate a first direction (as taught by Stauber), in order to provide an improved object detection/recognition of diverse objects while reducing computational complexes (Stauber; [¶ 0011-0014]).

Regarding claim 19, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the first direction of the target object is defined based on a three-dimensional coordinate system set in a virtual space (Lodato; the 1st direction of the target object, as addressed within the parent claim(s), is defined based on a 3D coordinate system set in a virtual space [¶ 0059, ¶ 0074-0075, and ¶ 0096]; moreover, one or more surfaces of an object are detected and analyzed [¶ 0060-0062, ¶ 0064, and ¶ 0066] in relation with directed capturing [¶ 0041 and ¶ 0043]; furthermore, depth data [¶ 0037-0038] and/or metadata [¶ 0045 and ¶ 0053] of a 3D scene [¶ 0043 and ¶ 0048-0050]).  
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 11, due to the similarities claim 20 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 20 is/are addressed below.
Lodato; a computer-readable recording medium having recorded thereon a program for executing a method of acquiring virtual object data in AR on a computer [¶ 0155-0157 and ¶ 0160-0161]; moreover, AR acquiring of virtual object data [[¶ 0032, ¶ 0034-0035, and ¶ 0037-0038]).
(further refer to the rejection of claim 11)

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 11, due to the similarities claim 1 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 12, due to the similarities claim 2 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 14, due to the similarities claim 4 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 15, due to the similarities claim 5 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 16, due to the similarities claim 6 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 17, due to the similarities claim 7 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 18, due to the similarities claim 8 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.

Regarding claim 10, Lodato in view of Jiang and Stauber further discloses the method of claim 1, wherein the three-dimensional image data is acquired from a Lodato; the 3D image data is acquired from a network including a cloud [¶ 0110-0113]; wherein, the server/DB streams [¶ 0117-0118] 2D color data [¶ 0036 and ¶ 0120], depth data [¶ 0037-0038], metadata [¶ 0045, ¶ 0053, and ¶ 0121]; moreover, server stored data file [¶ 0121, ¶ 0124-0126, and ¶ 0135]).  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner




/CHARLES L BEARD/Primary Examiner, Art Unit 2616